Citation Nr: 1733117	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a left shoulder gunshot wound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2011, a hearing was held before a Decision Review Officer at the RO.  In July 2013, a videoconference Board hearing was held before the undersigned.  Transcripts of both hearings are in the record.  In October 2014, the Board remanded the matter for additional development.


FINDING OF FACT

The Veteran's residuals of a left (minor) shoulder gunshot wound are reasonably shown to throughout have been manifested by injuries to Muscle Groups (MGs) I, II, III and IV, including severe injuries to MGs I and II and (healed comminuted fracture of the humerus); the shoulder is not ankylosed, and neurological manifestations affecting entirely different functions are not shown.


CONCLUSION OF LAW

A 40 percent rating is warranted throughout for the Veteran's residuals of a left (minor) shoulder gunshot wound.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.14, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes (Codes) 5200, , 5301, 5302, 5303, 5304 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent postservice treatment records have been obtained.  The AOJ arranged for VA examinations in March 2010, April 2012, July 2012 (with an August 2012 addendum), February 2013, and July 2015, which will be discussed in greater detail below.  The reports of these examinations provide the information needed to properly evaluate the disability at issue, and are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to this claim that remains outstanding; VA's duty to assist is met.  There has also been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) ("substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Muscle injuries of the shoulder girdle and arm are rated under Codes 5301 through 5309 of the Schedule.  Code 5301 (for injuries to MG I, which includes the trapezius, levator scapulae, and serratus magnus) provides a 0 percent rating for "slight" muscle disability of either shoulder.  A 10 percent rating is warranted for "moderate" muscle disability of either shoulder.  A 20 percent rating is warranted for "moderately severe" muscle disability of the non-dominant side.  A 30 percent is assigned for "severe" muscle disability on the non-dominant side.  38 C.F.R. § 4.73. 

Code 5302 (for injuries to MG II, which includes the pectoralis major II (costosternal), latissimus dorsi and teres major, dorsi, pectoralis minor, and rhomboid) provides a 0 percent rating for "slight" muscle disability of either shoulder.  A 20 percent rating is warranted for "moderate" muscle disability of either shoulder or "moderately severe" disability on the non-dominant side.  A 30 percent rating is warranted for "severe" muscle disability on the non-dominant side.  38 C.F.R. § 4.73.

Code 5303 (for injury to MG III, which includes the pectoralis major I and the deltoid muscle) provides a 0 percent rating for "slight" muscle disability of either shoulder.  A 20 percent rating is warranted for "moderate" muscle disability of either shoulder or  "moderately severe" disability on the non-dominant side.  A 30 percent rating is assigned for "severe" disability on the non-dominant side.  38 C.F.R. § 4.73.

Code 5304 (for injury to MG IV, which includes the supraspinatus, infraspinatus, teres minor, subscapularis, and coracobrachialis) provides a 0 percent rating for "slight" disability of either shoulder.  A 10 percent rating is warranted for "moderate" muscle disability of either shoulder.  A 20 percent rating is warranted for "moderately severe" muscle disability of either shoulder or "severe" disability on the non-dominant side.  38 C.F.R. § 4.73, Code 5304.
When rating muscle injuries in the same anatomical region, the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).

A "moderate" muscle injury anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use.  Objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2). 

A "moderately severe" muscle injury due to gunshot or other trauma is characterized by a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups, indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  38 C.F.R. § 4.56(d)(3). 

A "severe" muscle injury due to gunshot or other trauma is characterized by through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of wound and a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area and muscles that swell and harden abnormally in contraction.  38 C.F.R. § 4.56(d)(4). 

Shoulder disabilities may (alternatively) be rated based on limitation of motion.  The maximum (30 percent) rating for limitation of minor shoulder motion requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.  A 30 percent rating is assigned for ankylosis of the minor scapulohumeral articulation at an intermediate angle.  A 40 percent rating is assigned for ankylosis at an unfavorable angle.  38 C.F.R. § 4.71a, Code 5200.  

The Veteran was wounded in action in Vietnam in April 1968, sustaining a gunshot wound to the left shoulder with fracture of the left humerus.  On October 1968 Medical Evaluation Board proceedings, he was noted to have sustained injury to the left shoulder from small arms fire in combat; debridement of the wound was accomplished on the date of injury, and he was transferred to the U.S. Naval Hospital in Guam, where the wound was closed on May 6, 1968; he was then evacuated to the Naval Hospital in Chelsea, Massachusetts.  Healed wounds of the anterior and posterior left shoulder were noted, and active range of motion of the left shoulder revealed 45 degrees abduction and flexion, good internal rotation and extension, and limitation of external rotation to 30 degrees.  X-ray of the left shoulder showed a comminuted fracture of the lateral aspect of the humeral head with superior displacement of a 1.5 centimeter fragment.  The primary diagnosis was gunshot wound to the left shoulder with fracture of the humeral head that rendered him unfit for duty, with a probable future duration of "permanent"; it was recommended that the Veteran be presented before a Physical Evaluation Board.  An October 1968 rating decision granted service connection for residuals, gunshot wound, left shoulder with fracture, left humerus; gunshot wound, right thigh; rated 30 percent "or more".  A February 1969 rating decision assigned a 100 percent convalescent rating from January 1, 1969 for gunshot wounds to the left shoulder with fractured left humeral head and gunshot wound to the right thigh with sciatic nerve damage.  A January 1970 rating decision assigned a 20 percent rating under Code 5302 for fracture, left humerus, with shoulder injury and retained foreign body, residual of gunshot wound, effective November 7, 1969.

The instant claim for increase was received in December 2009.  

On March 2010 VA joints examination, the Veteran reported that he was working in the insurance industry, marketing and selling insurance full time for the previous 35 years.  He reported that he was shot in the left shoulder and the bullet went through, and he was medivacked to Guam, where he spent a month in the hospital for this injury and a right leg injury.  He reported a fracture of the left scapula.  He reported that he is right hand dominant and noted that the left arm had less range of motion and strength since the injury.  He denied any additional injuries to the left shoulder and reported that he has developed more symptoms over time.  The examiner noted a November 2007 MRI that revealed severe degenerative joint disease and chronic rotator cuff tear, full thickness supraspinatus tendon tear, degenerative joint disease of the glenohumeral joint with loss of cartilage, degenerative tears of the labrum, subchondral cysts of the post labrum and prominent humeral head osteophytes, and degenerative joint disease of the AC joint, with atrophy of supraspinatus and infraspinatus muscles.  The Veteran reported that he was sent to physical therapy for four sessions, which increased his shoulder pain, and the therapy was stopped.  He reported that the pain has progressively worsened over time and at times interferes with sleep.  He reported chronic intermittent shooting pain that radiates down the arm with movement of the shoulder, occasional pain at night, increased weakness in the left arm, increased stiffness, and increased fatigability and lack of endurance; he denied any swelling, heat, redness, instability, giving way, locking, numbness or tingling.  He took Motrin about twice per week with good results and no reported side effects.  He denied flare-ups of joint disease or episodes of dislocation or recurrent subluxation.

On physical examination, the Veteran used no assistive devices.  Inspection of the left shoulder showed no evidence of edema, effusion, instability, weakness, redness, heat, or abnormal movement.  There was guarding of movement.  He had normal strength, sensation and reflexes.  There were scars on the anterior aspect (pectoralis) and posterior aspect (infraspinatus) of the shoulder, each linear, hypopigmented, and slightly depressed; the posterior scar had decreased sensation.  There was no pain in the scars and no adherence to underlying tissue.  Skin texture was normal.  The scars were not unstable, and there was no elevation of the surface contour of the scars on palpation.  The scars were deep and not superficial.  There was no inflammation, edema, or keloid formation, and no area of induration and inflexibility of the skin in the area of the scars.  There was no limitation of motion or other limitation of function caused by a scar.  There was no limitation on routine daily activities or employment due to the scars or disfigurement.  On palpation of the shoulder, there was crepitus and point tenderness to the anterior aspect.  Forward flexion was from 0 to 90 degrees with pain at 90 degrees; abduction was from 0 to 90 degrees with pain at 90 degrees; external rotation was from 0 to 30 degrees with pain at 30 degrees; and internal rotation was from 0 to 90 degrees with pain at 90 degrees.  The joint was painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  There was no additional decrease in range of motion with flare-ups.  The diagnosis was degenerative joint disease of the glenohumeral joint with impingement, likely related to the service-connected injury; the Veteran was noted to have moderate functional impairment.  The diagnoses also included scar residuals of gunshot wound with some loss of muscle mass in the pectoralis and supraspinatus muscles.

On muscles examination, the Veteran reported moderate chronic pain in the left shoulder that was worse with any activity, as well as decreased range of motion, lack of endurance, and fatigue that resulted in his being less active.  The examiner noted that the Veteran has a sedentary job, so the disability had not affected his ability to work.  He was noted to have scars secondary to the bullet that entered the pectoralis major muscle and exited through the infraspinatus muscle.  There were no adhesions.  Tendon damage was noted to the rotator cuff, and bone/joint/nerve damage was noted as degenerative joint disease of the glenohumeral joint.  Muscle strength was 5/5+.  There was no muscle herniation.  Regarding loss of muscle function, the Veteran had significant decreased range of motion and chronic pain, normal strength and less endurance; he was able to perform activities of daily living but fatigued easily.  The muscle group could move the joint independently through useful ranges of motion but with limitation by pain or easy fatigability or weakness.  Muscle contraction was felt.

The April 2010 rating decision on appeal continued a 20 percent rating under Code 5302 for fracture, left humerus, with shoulder injury and retained foreign body, residual gunshot wound.  The 20 percent rating was based on moderate muscle injury, including through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  It was noted that service records or other evidence showed consistent complaint of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles; and findings typically include small entrance or exit scars indicating a short missile track, together with some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

In an April 2011 statement, the Veteran stated that in the previous 2 years, he began to experience left shoulder pain which resulted in increased limitation of motion, and that the pain had escalated significantly, and interrupted his sleep, which in turn impacted on his daily activities.  He stated that he found it painful to straighten or raise his left arm, causing difficulty driving, dressing, and bathing.

On August 2011 treatment, the Veteran reported severe left shoulder joint pain beginning 3 years earlier, which was worsening and causing an inability to sleep.  He reported shoulder joint stiffness, weakness, tingling and numbness of the left arm.  On physical examination, the left shoulder was not tender on palpation and there was no instability of the shoulder.  Atrophy was noted to the supraspinatus muscle and the infraspinatus muscle.  Range of motion was to 80 degrees of forward flexion, "active external rotation at 0 degrees of abduction -10 degrees" and "active internal rotation at 0 degrees abduction hip degrees".  Pain was elicited during O'Brien's test.  Neurological testing showed no decreased response to tactile stimulation of the entire arm bilaterally, and there was weakness of the left supraspinatus muscle.  July 2010 X-rays showed humeral head deformity with inferior osteophyte formation and bone-on-bone arthritis, and MRIs showed high-riding humeral head with large rotator cuff tear and muscle atrophy.  The assessments included left shoulder joint pain, localized left shoulder osteoarthritis, and complete tear of the left rotator cuff tendon.

At the August 2011 RO hearing, the Veteran claimed that his disability meets the criteria for a rating as moderately severe and he should be separately rated for damage to muscle groups II and IV as well as degenerative joint disease.  He testified that he has tingling and numbness down through the left arm, limited range of motion of the shoulder, and locking of the joint.  He testified that he was told by an orthopedist that the shoulder should be replaced due to arthritis.

On April 2012 VA examination, the Veteran reported progressively declining left shoulder range of motion and strength, increasing left shoulder pain, and daily discomfort radiating from the shoulder down the upper arm; pain was worsened with any left arm abduction or flexion.  He reported difficulty reaching, lifting, opening bottles, and pulling his shirt over his head.  He reported waking up every 2 hours at night due to pain.  He could not play golf anymore (which impacted his business of selling life insurance).  He reported he had no new left shoulder injuries.  He reported flare-ups caused by repetitive motion of the arm, lifting, reaching, or putting the shoulder in a wrong position, and lasting from 2 hours to 2 days.  The examiner noted that left shoulder was cuff tear arthropathy was diagnosed on recent private treatment.

On physical examination of the left shoulder, flexion and abduction were each to 90 degrees with objective evidence of painful motion at 90 degrees.  After repetitive-use testing, flexion and abduction were each to 90 degrees.  There was no additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  Functional loss and/or impairment of the shoulder and arm included less movement than normal, weakened movement, excess fatigability, pain on movement, and atrophy of disuse.  There was localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the left shoulder.  There was guarding of the left shoulder.  Muscle strength testing was 4/5 for left shoulder abduction and 3/5 for forward flexion.  The shoulder was not ankylosed.  Hawkins' impingement test was positive, the empty-can test was negative, external rotation/infraspinatus strength test was negative, and lift-off subscapularis test was positive.  There was a history of mechanical symptoms but no history of recurrent shoulder joint dislocation.  Crank apprehension and relocation testing was negative.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula, and there was no tenderness on palpation of the AC joint.  The cross-body adduction test was positive.  There was no history of shoulder surgery.  Imaging studies documented degenerative or traumatic arthritis in both shoulders. The diagnosis was degenerative joint disease of the left glenohumeral joint with impingement.  The examiner opined that the Veteran has moderate functional impairment due to the service-connected left shoulder disability.  The examiner opined that the Veteran's occupation in the insurance business is not impacted by his shoulder condition due to the sedentary nature of the work.

On July 2012 VA examination, it was noted that the muscle groups affected by the Veteran's left shoulder gunshot wound were the anterior deltoid area of the left shoulder and the left posterior shoulder in subscapularis and supraspinatus areas.  The Veteran reported that he always had left shoulder weakness that rendered him unable to lift more than 20 pounds.  He reported that the left shoulder is fatigued with actions such as reaching over or any repetitive motion or leaning on the shoulder; he cannot push off the left shoulder to lift himself out of bed or off the ground.  The examiner noted that the muscle groups affected by the gunshot wound injury included groups III (intrinsic muscles of the shoulder girdle) and IV (shoulder girdle muscles).  There were entrance and exit scars indicating the track of the missile through one or more muscle groups, and ragged depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Evidence of fascial defects associated with the muscle injuries included palpation showing loss of deep fascia.  The effects of the muscle injuries on the muscle substance or function included some impairment of muscle tonus, some loss of muscle substance, soft flabby muscles in the wound area, induration or atrophy of an entire muscle following history of simple piercing by a projectile, and visible or measurable atrophy.  Cardinal signs and symptoms of muscle disability included consistent loss of power, weakness, and lowered threshold of fatigue; and occasional fatigue-pain, associated with muscle groups III and IV on the left side.  Muscle strength testing was 4/5 for left shoulder abduction (group III), and 4/5 for muscle group IV.  Muscle atrophy was noted at the left deltoid (groups III and IV): the right side measured 13 centimeters and the left side measured 8 centimeters; and at the left supraspinatus: the right side measured 8 centimeters and the left side measured 3 centimeters.  There was no X-ray evidence of retained metallic fragments in any muscle group.  The diagnoses included left shoulder gunshot wound with muscle injury.  The examiner opined that the muscle injury does not impact on the Veteran's ability to work.

In an August 2012 addendum opinion, the VA examiner opined that all of the symptoms/findings are at least as likely related to muscle groups III and IV.  Upon review, the examiner opined that muscle group II does have minimal involvement, however muscle groups III and IV also have involvement.

On February 2013 VA examination, the Veteran was noted to have been shot in the left shoulder during combat in Vietnam, and the muscle groups (II, III, and IV) affected were the anterior deltoid and pectoralis major area of the left shoulder upon entrance of the bullet; it exited in the area of the left posterior shoulder in the deltoid, teres major, and supraspinatus areas.  He reported that he has always had left shoulder weakness which rendered him unable to lift more than 20 pounds, and that the shoulder becomes fatigued with actions such as reaching over, forward flexion, abduction for more than 1 to 2 minutes, or any repetitive motion or leaning on the shoulder.  He reported that he cannot push off the left shoulder to lift himself out of bed or off the ground.  The examiner determined that muscle groups II, III and IV are affected by the injury.  Scars caused by the muscle injury included entrance and exit scars indicating the track of the missile through one or more muscle groups; and ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation showed loss of deep fascia.  Effects of the muscle injury included some impairment of muscle tonus, some loss of muscle substance, soft flabby muscles in the wound area, induration or atrophy of an entire muscle following history of simple piercing by a projectile, and visible or measurable atrophy.  Cardinal signs and symptoms of the muscle disability included consistent loss of power, weakness, and lowered threshold of fatigue affecting muscle groups III and IV, and occasional fatigue-pain affecting muscle groups III and IV.  Muscle strength testing was 4/5 for shoulder abduction (group III) and 4/5 for muscle group IV.  Muscle atrophy was noted to the left shoulder affecting muscle groups III and IV:  at the deltoid, the (normal) right side was 13 centimeters and the (atrophied) left side was 8 centimeters, and at the supraspinatus the (normal) right side was 8 centimeters and the (atrophied) left side was 3 centimeters.  There was no X-ray evidence of retained metallic fragments in any muscle group.  The examiner opined that the Veteran's muscle injuries do not impact on his ability to work.  The diagnosis was left shoulder gunshot wound with a penetrating muscle injury.  The examiner opined that the Veteran has loss of muscle strength and increased fatigue and pain limiting his activities since the 2010 VA examination for left shoulder muscle injury, causing moderate functional impairment; he has interval increase in severity due to further limitation in activity due to symptoms, fatigue, and weakness in the left upper extremity muscles.

Based on this evidence, a March 2013 rating decision granted a 30 percent rating for the left shoulder disability under Code 5302, effective July 6, 2012 (the date of the VA examination showing increased symptomatology).  The 30 percent rating was based on injury to MGs II, III, and IV evaluated as severe which affects depression of the arm from vertical overhead to hanging at the side; downward rotation of scapula; and the pectoralis major I (clavicular) and deltoid in forward and backward swing of arm.

At the July 2013 hearing before the Board, the Veteran testified that he has some movement of the left shoulder.  He testified that the disability has not changed since he filed the claim for an increased rating in 2009.

The October 2014 Board decision granted an earlier effective date of December 29, 2009 for the award of the 30 percent rating for the Veteran's residuals of a left shoulder gunshot wound.

On July 2015 VA examination (pursuant to the Board's remand), the Veteran reported that about 10 years earlier, he began to have left shoulder pain sufficient to wake him from sleeping; he sleeps with a pillow under his left arm, abducting the shoulder by about 30 degrees.  The examiner opined that muscle groups I, II, III, and IV are affected.  Scars caused by the muscle injury included entrance and exit scars indicating the track of the missile through one or more muscle groups.  Effects of the muscle injury included some impairment of muscle tonus, some loss of muscle substance, induration or atrophy of an entire muscle following history of simple piercing by a projectile, and visible or measurable atrophy.  Cardinal signs and symptoms of the muscle disability included consistent loss of power, weakness, and lowered threshold of fatigue affecting muscle groups I through IV.  Muscle strength testing was 3/5 for shoulder abduction (group III).  The entire left shoulder girdle was reduced in both volume and size compared to the right shoulder girdle, affecting muscle groups I, II, III, and IV; the examiner opined that the entire left shoulder is atrophied compared to the right but none of the specific muscles can be measured.  X-ray results showed humeral head as well as glenoid with notable osteoarthritis changes as well as loss of portion of the humeral head and changes in the acromion and choracoid compatible with old healed fractures with some loss of substance.  The diagnoses were residuals of a left shoulder gunshot wound and left shoulder osteoarthritis.  The examiner opined that all four muscle groups about the left shoulder, groups I, II, III, and IV, were damaged by the initial gunshot wound; and that the reduced motion in all planes can be directly related to those muscle groups.  The examiner opined that there is involvement in the left shoulder muscle groups I, II, III, and IV and, specifically indicated that the left shoulder cannot be abducted or forward flexed beyond 80 degrees because of loss of muscles in those groups, and particularly in group I; specifically, the scapula cannot rotate on the thorax as far as it ought for any of those motions.  The examiner opined that the Veteran's muscle injury impacts on his ability to work, noting that he still works in the insurance industry as a salesperson, mostly working in the mornings.

Persuasive medical evidence shows the Veteran sustained injuries to MGs I, II, III, and IV and that injuries to MGs I and II were through and through, involved bony damage (with comminuted fracture) and multiple scattered retained foreign bodies, and required debridement, delayed closure of wound, and prolonged convalescence.  There is ample evidence that the muscle injuries were severe under the guidelines in 38 C.F.R. § 4.56.  The service-connected muscle injuries to MGs I, II, III, and IV are all in the same anatomical region of the left (minor) shoulder girdle.  As is noted above, the combined evaluation of MGs acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint (in this case, 40 percent), except (as here) in the case of MGs I and II acting upon the shoulder (i.e., in which event the rating may be equivalent to that for unfavorable ankylosis).  38 C.F.R. § 4.55(d).  

The Board has no reason to question the July 2015 VA examiner's competence in finding that MGs I through IV are involved with respect to the Veteran's left shoulder gunshot wound residual disability.  The Board finds that the symptoms and the degree of functioning described have been essentially consistent throughout the appeal period.  The Board finds no reason to question the credibility of the Veteran's own accounts; his reports of functional impairment are consistent with findings and opinions by his treatment providers and VA examiners.  Accordingly, the 30 percent ratings for the severe injuries to MGs I and II shown (and any further ratings for MGs III and IV injuries) may be combined to a of 40 percent rating (the equivalent to the rating for unfavorable ankylosis of the minor shoulder under Code 5200) under 38 C.F.R. § 4.56(d).  Accordingly, the Board finds that a 40 percent rating is warranted for the left shoulder gunshot wound residuals throughout.

While the July 2015 VA examiner noted that there may be some neurological manifestations, the record does not show related peripheral nerve paralysis productive of functional impairment affecting entirely different functions (so as to warrant a separate compensable rating for neurological impairment).  See 38 C.F.R. § 4.55(a).  Notably, while there is related scarring, it is separately rated (with right lower extremity scarring), and that rating is not for consideration herein.  The record does not reflect the Veteran's residuals of a left shoulder gunshot wound are manifested by any symptoms or impairment not encompassed by the schedular criteria, so as to warrant referral to the Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  

Finally, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has not been raised by the appellant, and is not raised by the record (the Veteran was noted to still be working on July 2015 VA examination).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A 40 percent schedular rating throughout the period under consideration is granted for the Veteran's residuals of a left shoulder gunshot wound, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


